        Case 8:20-bk-13014-MW      Doc 118 Filed 06/15/21 Entered 06/15/21 11:14:17         Desc
                                    Main Document    Page 1 of 1
  PETER ANDERSON
  UNITED STATES TRUSTEE
  OFFICE OF THE UNITED STATES TRUSTEE
  411 WEST FOURTH STREET, SUITE 7160
  SANTA ANA, CALIFORNIA 92701
  TELEPHONE: (714) 338-3400
  FAX: (714) 338-3421


                                 UNITED STATES BANKRUPTCY COURT

                      CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION


  IN RE:                                               CASE NO.: 8:20-bk-13014 MW

  NORTHERN HOLDING, LLC,                               CHAPTER 7


                                                       NOTICE OF APPOINTMENT OF TRUSTEE AND
                                       Debtor.         FIXING OF BOND; ACCEPTANCE OF
                                                       APPOINTMENT AS TRUSTEE

                         PURSUANT TO 11 U.S.C. §701 and 11 U.S.C. §322

                                          Richard Marshack
                                            870 Roosevelt
                                          Irvine, CA 92620

is appointed Interim Trustee in the above captioned matter and is hereby designated to preside at the
meeting of creditors. This case is covered by the Chapter 7 blanket bond on file with the Court on
behalf of the Trustees listed on Schedule A of the bond and any amendments or modifications thereto.

DATED: June 15, 2021
                                              PETER ANDERSON
                                              United States Trustee

I, the undersigned, affirm that to the best of my knowledge and belief, I am disinterested within the
meaning of 11 U.S.C. § 101(14), and on this basis, I hereby accept my appointment as Interim Trustee.
I will immediately notify the United States Trustee if I become aware of any facts to the contrary.



DATED: June 15, 2021                                    __/s/ Richard A. Marshack___
                                                        Richard A. Marshack
                                                        Interim Trustee
